                                                           ,11j   i ,.   I ui/tiit i
              IN THE UNITED STATES DISTRICT COURT                          D!V.
                                                                         AHio^ ia
              FOR THE SOUTHERN DISTRICT OF GEORGlA-^


                       SAVANNAH DIVISION
                                                        Sa.bi3T.tf GA.

THE UNITED STATES OF AMERICA,

              Plaintiff,
V.                                         4:19CR66-8


TONI R. LOWERY,

             Defendant.




                             ORDER




          Counsel in the above-captioned case have advised the

Court that all pretrial motions have been complied with and/or

that all matters raised in the parties' motions have been

resolved by agreement. Therefore, a hearing in this case is

deemed unnecessary.   All motions filed on behalf of the

defendant, Toni R. Lowery, are dismissed.


          SO ORDERED, this zM. day      of August, 2019.




                                  [iSTOPHfeR L. I^Y
                                UNITED STATES MAGISTRATE UUDGE
                             SOUTHERN DISTRICT OF GEORGIA
